DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 12/28/2020.
Claims 1-12 are pending.

Response to Amendment

Applicant has amended independent claims 1, 12 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Objections
Claim 2 is objected to because of the following informalities:  
-- request Infrasturcture Element, at least one instantiated software application -- in claim 2 line 2 should be rephrased..  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (US Pub. No. 2011/0138047 A1, hereafter Brown) in view of Sherb et al. (US Publication No. 2008/0049022 A1, hereafter Sherb) and further in view of Tripathi et al. (US Pub. No. 2015/0071292 A1, hereafter Tripathi) and further in view of Purcell et al. (US Pub. No. 2011/0238458 A1, hereafter Purcell) further in view of Fellenstein et al. (US Pub. No. 2006/0155633 A1, hereafter Fellenstein).

All references were cited before.

As per claim 1, Brown teaches the invention substantially as claimed including a method of providing a service ( [0004] cloud resources, offered services[0060] inserting a new cloud services into the cloud service catalog, request is issued for a new cloud service [0061] request for service, web service [0063] cloud partner, application service, create composite service, other partners, customers) to a requesting Infrastructure Element (fig 1 cloud computing node 10 [0068] computer system 102, perform, process, for, customer [0061]customer, requests the service, cloud, service registry, resource provided by the cloud - computing/storage resources [0063] cloud partner, application service, make available [0064] cloud services) belonging to plurality of Infrastructure Elements interconnected to form a data network (fig 2 cloud computing environment 50 laptop 54c automobile computer system 54N PDA 54A desktop 54B [0042] computer system/server, numerous other general purpose computer system/server) managed by a distributed operating system that is distributed among the plurality of Infrastructure Elements ([0030] cloud infrastructure, deploy, operating system [0043] distributed cloud computing environment [0048] stored in memory, operating system, implementation of networking environment fig 1 server memory 28 40 42 [0006] cloud services catalog manager), the method comprising: 
a) receiving a service request requesting the provisioning of the service from the requesting Infrastructure Element ([0060] request is issued for a new cloud service [0061] request for service [0063] cloud partner, application service, create composite service, other partners, customers), the service request comprising an indication of one or more performance requirements ([0058] service classification required to insert new services [0060] inserting new service into service catalog, S1 - new service is classified, collect service characteristics, SLO/SLA, capacity limits, redundancy indicator); 
b) converting said service request in a service graph to identify at least one task to be accomplished in compliance with said one or more performance requirements in order to provide said service ([0060] request issued for a new cloud service, determine whether the service is available, service building blocks, dynamically assembled, cloud partners or customers, form composite cloud, service characteristics, collects additional service characteristics including SLO/SLA, capacity limits, redundancy indicator to support building), the at least one task being represented as a tuple including a set of attributes of the at least one task;
c) selecting at least one Infrastructure Element currently capable of accomplishing said at least one task in compliance with said one or more performance requirements ([0060] service building blocks, dynamically assembled, cloud partners or customers, form composite cloud, service characteristics, SLO/SLA, capacity limits, redundancy indicator [0061] both provider clouds integrate their services to create a new service [0062] establish composite services, composite service by selecting from services available in the cloud services catalog [0054] provisioning resources to perform task, SLA planning and fulfillment fig 3 SLA planning and fulfillment 64), the at least one Infrastructure Element being selected ([0060] [0062] selecting from services available) based on a bidding process in which infrastructure elements provide a bid identifying the at least one task and resources of the infrastructure element for performing the at least one task, the at least one infrastructure element being selected based on a comparison of a bid thereof and bids of the infrastructure elements other than the at least one infrastructure element;
d) configuring the selected at least one Infrastructure Element to accomplish said at least one task ([0061] both provider clouds integrate their services to create a new service [0062] establish composite services, composite service by selecting from services available in the cloud services catalog [0054] provisioning resources to perform task), and 
e) causing the selected at least one Infrastructure Element to accomplish said at least one task to provide the service to the requesting Infrastructure Element ([0060] S4 - new cloud service, established, test/development/production characteristics [0054] provisioning resources to perform task),
wherein the at least one infrastructure element is selected based, at least part, on an interdependency among tasks, including the at least one task, so that the output of the infrastructure element after completion of the at least one task, that is required by at least one other task, is available at a time of performance of the at least one other task.

Brown doesn’t specifically teach infrastructure elements managed by a distributed operating system that is distributed among the plurality of infrastructure elements and b) converting said service request in a service graph to identify at least one task, the at least one task being represented as a tuple including a set of attributes of the at least one task c) the at least one Infrastructure Element being selected based on a bidding process in which infrastructure elements provide a bid identifying the at least one task and resources of the infrastructure element for performing the at least one task, the at least one infrastructure element being selected based on a comparison of a bid thereof and bids of the infrastructure elements other than the at least one infrastructure element; and wherein the at least one infrastructure element is selected based, at least part, on an interdependency among tasks, including the at least one task, so that the output of the infrastructure element after completion of the at least one task, that is required by at least one other another task, is available at a time of performance of the at least one other task.

Sherb, however, teaches b) converting said service request in a service graph to identify at least one task to be accomplished ([0029] incoming service request input, converted into the service-providing subgraph, parses incoming message, provides provide appropriate messages to the graph nodes fig 3a incoming message 306 interface layer 301 partition by action type 302 [0036] fig 4 single service request 406 provider graph, multiple work elements 408a-408e [0030] interprets the action specified in the message and sends to action processor, work for previous record has been output from the action processor ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Brown with the teachings of Sherb of converting incoming requests into service providing subgraph by partitioning action by type and action send to the action processor to improve efficiency and allow converting said service request in a service graph, the service graph comprising at least one task to be accomplished to the method of Brown as in the instant invention. The combination of analogous cited art Brown and Sherb would have been obvious to one skilled in the art because applying known technique of converting request into task graph as taught by Sherb to the method of Brown would have yielded predictable results and are motivated by improving efficiency (Brown [0040] Sherb [0042] [0043]).
 
Brown and Sherb, in combination, do not specifically teach Infrastructure Elements managed by a distributed operating system that is distributed among the plurality of Infrastructure Elements; the at least one task being represented as a tuple including a set of attributes of the at least one task; c) the at least one Infrastructure Element being selected based on a bidding process in which infrastructure elements provide a bid identifying the at least one task and resources of the infrastructure element for performing the at least one task, the at least one infrastructure element being selected based on a comparison of a bid thereof and bids of the infrastructure elements other than the at least one infrastructure element; and wherein the at least one infrastructure element is selected based, at least part, on an interdependency among tasks, including the at least one task, so that the output of the infrastructure element after completion of the at least one task, that is required by another task, is available at a time of performance of the other task.

Tripathi, however, teaches Infrastructure Elements interconnected to form a data network (fig 14 network device 1-4), managed by a distributed operating system ([0016] network distributed operating system, claim 5 implementing network distributed operating system) that is distributed among the plurality of Infrastructure Elements (fig 14 network device 1-4 ndOS network distributed operating structure 1-4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention made to combine the teachings of Brown and Sherb with the teachings of Tripathi of implementing network distributed operating system devices running on the connected network devices to improve control and processing efficiency and allow Infrastructure Elements managed by a distributed operating system that is distributed among the plurality of Infrastructure Elements to the method of Brown and Sherb as in the instant invention. The combination of analogous cited art Brown, Sherb and Tripathi would have been obvious to one skilled in the art because network distributed operating system managing the network devices known by Tripathi to be substituted for the operating system applied by Brown and Sherb would have yielded predictable results and are motivated by improving efficiency (Brown [0040] Sherb [0042] [0043] Tripathi [0003]).

Brown, Sherb and Tripathi, do not specifically teach the at least one task being represented as a tuple including a set of attributes of the at least one task; c) the at least one Infrastructure Element being selected based on a bidding process in which infrastructure elements provide a bid identifying the at least one task and resources of the infrastructure element for performing the at least one task, the at least one infrastructure element being selected based on a comparison of a bid thereof and bids of the infrastructure elements other than the at least one infrastructure element; and wherein the at least one infrastructure element is selected based, at least part, on an interdependency among tasks, including the at least one task, so that the output of the infrastructure element after completion of the at least one task, that is required by another task, is available at a time of performance of the other task.

Purcell, however, teaches c) the at least one Infrastructure Element being selected ([0022] cloud workflow manager, distributed the steps of cloud workflow, cloud computing environment, selected cloud providers) based on a bidding process in which infrastructure elements provide a bid identifying the at least one task and resources of the infrastructure element for performing the at least one task ([0010] Services in the cloud computing environment can post bids for executing a workflow or parts thereof,  Based on these bids, deciding which workflow task(s) is/are handled by which service providers, can assign workflow task(s) to the cloud services [0065] cloud service providers, provide, cloud service data 368 regarding workflow step details [0061] cloud service data, include, current processing time, price, specific cloud service), the at least one infrastructure element being selected based on a comparison of a bid thereof and bids of the infrastructure elements other than the at least one infrastructure element ([0010]  based on bids, deciding which workflow task(s) is/are handled by which service providers, can assign workflow task(s) to the cloud services [0011] cloud services, competitively bid for one or more jobs [0012] bids are won, task, reassigned, winning bids [0078] comparing the cloud service data [0097] Each cloud service provider A 604, B 606, and C 608 can send 640 their determined Step 2 service data to the cloud workflow manager 612 [0098] The cloud workflow manager 612 can then select 642 a cloud service provider A 604, B 606, or C 608 to perform Step 2); and 
wherein the at least one infrastructure element is selected ([0010] deciding which workflow task(s) is/are handled by which service providers) based, at least part, on an interdependency among tasks ([0012] interdependent tasks [0012] time allocation per software service for completing the corresponding one of the task ), including the at least one task, so that the output of the infrastructure element after completion of the at least one task ([0005] subsequent processing requires the output of a previous step), that is required by another task ([0013] interdependent tasks, executable, in series upon completion of earlier tasks), is available at a time of performance of the other task ([0022] cloud workflow manager, distribute, steps of the cloud workflow, acceptable limits for performance similar to time, selected, cloud service providers, its predecessor can be instructed to deliver the output that cloud service provider [0012] satisfy received requests, assigning tasks to different service providers, software services, time allocation per software service for completing the corresponding one of the tasks[0013] based on this information i.e. interdependency, parallel/series executable fig 2 262 [0037] fig 3 344).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Brown, Sherb and Tripathi with the teachings of Purcell of cloud workflow manager selecting a cloud provider based on the bids posted by the cloud provider services to perform workflow  and selection of provider services based on time allocation per software service for completing the corresponding interdependent tasks executable in series upon completion of earlier tasks where in the subsequent processing requires previous step within acceptable limits for performance similar to time to improve efficiency and allow c) the at least one Infrastructure Element being selected based on a bidding process in which infrastructure elements provide a bid of the infrastructure element for performing the at least one task, the at least one infrastructure element being selected based on a comparison of a bid thereof and bids of the infrastructure elements other than the at least one infrastructure element; and wherein the at least one infrastructure element is selected based, at least part, on an interdependency among tasks, including the at least one task, so that the output of the infrastructure element after completion of the at least one task, that is required by another task, is available at a time of performance of the other task to the method of Brown, Sherb and Tripathi as in the instant invention. The combination of analogous cited art Brown, Sherb, Tripathi and Purcell would have been obvious to one skilled in the art because combining bidding process for grid jobs including selection based on comparing the bids and performance of interdependent tasks satisfying the constraints as taught by Purcell to the method of Brown, Sherb and Tripathi would have yielded predictable results and are motivated to improve efficiency (Brown [0040] Sherb [0042] [0043] Tripathi [0003] Purcell [0008] [0011]).


Brown, Sherb, Tripathi and Purcell, in combination, do not specifically teach the at least one task being represented as a tuple including a set of attributes of the at least one task, and bid identifying the at least one task and resources for performing the task (although Purcell’s bid implicitly have task and resources included in it).

Fellenstein, however, teaches the at least one task being represented as a tuple including a set of attributes of the at least one task (fig 8 RFP job name, cost, performance required, priority [0074] multiple criteria, job, stores RFP in request queue), bid identifying the at least one task and resources for performing the task (fig 11 automated RFP response 1100, IBM grid 1102 job number 1104 runtime/cost/latency limits [0010] grid environment, diverse resources [0130]-[0132]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Brown, Sherb, Tripathi and Purcell with the teachings of Fellenstein of storing RFP including job name, cost, performance required, priority, multiple criteria in request queue and automated RFP response including respondent name and job number with estimated time/cost to improve efficiency and allow one task being represented as a tuple including a set of attributes of the at least one task  and bid identifying tasks and resources for performing the task to the method of method of Brown, Sherb, Tripathi and Purcell as in the instant invention. The combination of analogous cited art Brown, Sherb, Tripathi, Purcell and Fellenstein would have been obvious to one skilled in the art because combining task represented in the requests queues using RFP with specification and receiving bidding response with resource grid including time/cost for grid jobs as taught by Fellenstein to the method of Brown, Sherb and Tripathi would have yielded predictable results of at least one task being represented as a tuple including a set of attributes of the at least one task and bid identifying the at least one task and resources for performing the task with reasonable expectation of success and are motivated to improve efficiency (Brown [0040] Sherb [0042] [0043] Tripathi [0003] Purcell [0008] [0011] Fellenstein [0009] [0012]).



As per claim 2, Brown teaches wherein in said requesting Infrastructure Element at least, one software application is instantiated (fig 1 cloud computing node 10 computer server 12 [0043] server, program modules, being executed, includes routines, programs, objects, components, logic, data structure fig 4 software application 112 cloud B 104), and 
wherein the step a) of receiving the service request requesting the provisioning of the service from the requesting Infrastructure Element comprises ([0060] request is issued for a new cloud service [0061] request for service [0063] cloud partner, application service, create composite service, other partners, customers): 
receiving the service request from at least one software application instantiated on said requesting Infrastructure Element ([0060] request is issued for a new cloud service [0061] request for service [0063] cloud partner, application service, create composite service, other partners, customers), and 
wherein the step e) of causing the selected at least one Infrastructure Element to accomplish said at least one task to provide the service to the requesting Infrastructure Element comprises ([0060] service building blocks, dynamically assembled, cloud partners or customers, form composite cloud, service characteristics, SLO/SLA, capacity limits, redundancy indicator [0061] both provider clouds integrate their services to create a new service [0062] establish composite services, composite service by selecting from services available in the cloud services catalog [0054] provisioning resources to perform task):  I)ocket No. 5102281tS I'relimiirv Amendment 
causing the selected at least one Infrastructure Element to accomplish said at least one task to provide the services ([0060] service building blocks, dynamically assembled, cloud partners or customers, form composite cloud, service characteristics, SLO/SLA, capacity limits, redundancy indicator [0061] both provider clouds integrate their services to create a new service [0062] establish composite services, composite service by selecting from services available in the cloud services catalog [0054] provisioning resources to perform task)I)ocket No. 5102281tS I'relimiirv Amendmentto said at least one software application instantiated on said requesting Infrastructure Element ([0063] cloud partner, application service, create composite service, other partners, customers). 

As per claim 3, Brown teaches wherein said indication of one or more performance requirements comprises one or more minimum performance values ([0058] service classification required to insert new services [0060] S1 - new service is classified, collect service characteristics, SLO/SLA, capacity limits, redundancy indicator fig 3 SLA planning and fulfillment 64), and
wherein the step of (c) selecting at least one Infrastructure Element of the set of infrastructure elements currently capable of accomplishing the at least one task in compliance with said one or more performance requirements comprises ([0060] service characteristics, SLO/SLA, capacity limits, redundancy indicator [0062] selecting from services available [0054] provisioning resources to perform task, SLA planning and fulfillment fig 3 SLA planning and fulfillment 64):
identifying a set of one or more of the infrastructure elements capable of providing said at least one task ([0060] service characteristics, SLO/SLA, capacity limits, redundancy indicator [0062] selecting from services available [0054] provisioning resources to perform task, SLA planning and fulfillment fig 3 SLA planning and fulfillment 64), and 
selecting at least one Infrastructure Element of the set of Infrastructure Elements currently capable of accomplishing the at least one task with a highest performance value with respect to said one or more minimum performance values ([0062] selecting from services available, 0060] service characteristics, SLO/SLA, capacity limits, redundancy indicator). 

Fellenstein teaches remaining claim elements of selecting the at least one Infrastructure Element capable of accomplishing the at least one task with a highest performance value (fig 13 multiple qualifying response - yes 1320 submit qualifying responses to grid analyzer 1324, fig 14 1402-yes analyze estimated job runtime 1428 (other criteria includes preferred vendor, lowest cost) process fastest runtime as winning 1430 submit the grid job to the grid provider with the winning bid 1432).

As per claim 4, Brown teaches the Infrastructure Elements comprise at least one among smartphones, tablets, personal computers, autonomous cars, robots, three-dimensional (3D) printing systems, automated factory machineries, drones, data centers, virtualization servers, cloud computing networks, information technology (IT) servers for implementing thereof, radio base stations, middle boxes, switches, routers and network nodes comprising operating system interconnection (OSI) layer 2 - 7 network functionalities ([0023] client platform, mobile phones, laptops, PDAs [0050] cloud computing environment, PDA, cellular telephone, desktop computer, laptop computer[0061] request for service [0063] cloud partner, application service, create composite service, other partners, customers, fig 1 cloud computing node 10). 

As per claim 5, Brown teaches wherein the service comprises at least one among Virtual Private Networks (VPN), Short Messaging Service (SMS), Virtual Machines (VM), Virtual Storage, Platform as a Service (PaaS), Infrastructure as a Service (IaaS), Software as a service (SaaS), manufacturing a three-dimensional 3D printed element, collect-on of measurements, computing power, data storage and robot actions ([0058] cloud services, storage service, network services, business services [0027] service models [0028] SaaS [0029] PaaS [0030] IaaS). 

As per claim 6, Brown teaches f) selecting and configuring an Infrastructure Element belonging to the plurality of Infrastructure Elements for managing the execution of steps c)-e) ([0061] both provider clouds integrate their services to create a new service [0062] establish composite services, composite service by selecting from services available in the cloud services catalog [0054] provisioning resources to perform task; Fellenstein: fig 4 412).  

As per claim 7, Brown teaches wherein the step f) of selecting and configuring an Infrastructure Element belonging to the plurality of Infrastructure Elements for managing the steps c)-e) comprises ([0054] [0061] [0062]): 
providing a master software module configured for manage the execution of steps c)-e) ([0054] management layer, resource provisioning, utilized to perform tasks within the cloud).  

As per claim 8, Brown teaches wherein the computing system comprises a data base comprising a list of the plurality of Infrastructure Elements of the network providing an indication of which tasks each Infrastructure Element  is capable to accomplishing (fig 5 service catalog insert new service to database 54 [0059] catalog, services at varied maturity levels [0061] cloud contains a service registry detailing the resources provided by the cloud, catalog manager reads the service registry and determine the cloud provides the computing resources), and wherein 
identifying a set of one or more of the Infrastructure Elements capable of providing said at least one task comprises ([0061] Cloud services catalog manager 116,  Cloud's services registry, determines Cloud A 102 provides the computing resources, while Cloud B 104 provides the storage resources [0054] management layer, resource provisioning, utilized to perform tasks within the cloud): 
having the master software module identify the set of one or more of the Infrastructure Elements capable of providing said at least one task on the basis of said indication comprised in the data base ([0054] management layer, resource provisioning, utilized to perform tasks within the cloud [0061] Cloud services catalog manager 116, cloud’s services registry, determines Cloud A 102 provides the computing resources, while Cloud B 104 provides the storage resources).

As per claim 9, Brown teaches g) providing a node software module in each Infrastructure Element belonging to the plurality of Infrastructure Elements configured for interact with the master software module (fig2 cloud computing environment fig 4 cloud A, B, C software application web application [0054] management layer, resources, utilized to perform tasks, user portal provides access to the cloud computing environment for both users and system administrators [0024] resource pooling [0038] cloud brokers).

As per claim 10, Brown teaches comprising h) providing a shared software space (fig 3 workloads 66) shared among the master software module (fig 3 management layer 64) and the node software modules of the set of one or more of the Infrastructure I)ocket No. 5102281%Preliminarv AmendmentElements capable of providing said at least one task ([0054] Management layer 64 provides, Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the Cloud computing environment) said shared software space being configured to store and exchange information (fig 3 storage 60 networking network application server software 60 virtual storage 62 virtual networks 62) among the master software module (fig 3 management 64) and the node software modules capable of providing said at least one task ([0054] resource provisioning providing of computing resources).

As per claim 11, Brown teaches wherein the bidding process for selecting the at least one Infrastructure Element of the set of Infrastructure Elements currently capable of accomplishing the at least one task with a higher performance value with respect to said one or more performance values comprises ([0060] service building blocks, dynamically assembled, cloud partners or customers, form composite cloud, service characteristics, SLO/SLA, capacity limits, redundancy indicator [0061] both provider clouds integrate their services to create a new service [0062] establish composite services, composite service by selecting from services available in the cloud services catalog [0054] provisioning resources to perform task fig 3 SLA planning and fulfillment 64): 
having the master software module store in the shared software space the one or more performance values required for the accomplishment of the at least one task ([0060] collects additional service characteristics, SLO/SLA, know capacity limits, redundancy indicator (low, medium, high), platform level(s), and security requirements): 
having each one of the node software modules store in the shared software space one or more currently ensured performance values for the accomplishment of the at least one task by the corresponding infrastructure Elements ([0060] service building blocks, dynamically assembled, cloud partners or customers, form composite cloud, service characteristics, SLO/SLA, capacity limits, redundancy indicator [0061] both provider clouds integrate their services to create a new service [0062] establish composite services, composite service by selecting from services available in the cloud services catalog ([0061] Cloud services catalog manager 116,  Cloud's services registry),
having the master software module analyze the one or more currently ensured performance values for the accomplishment of the at least one task provided by the node software modules ([0061] Cloud services catalog manager 116,  Cloud's services registry, determines Cloud A 102 provides the computing resources, while Cloud B 104 provides the storage resources);
having the master software module assign the at least one task to the at least one Infrastructure Element of the set of Infrastructure Elements currently capable of accomplishing the at least one task with a highest performance value ([0054] Management layer 64, Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the Cloud computing environment).  
Fellenstein teaches the remaining claim elements of the bidding process for selecting Infrastructure Elements with highest performance value (fig 14 1402-yes analyze estimated job runtime 1428 other criteria includes preferred vendor, lowest cost, process fastest runtime as winning 1430).

Claim 12 recites system for limitations similar to those of claim 1. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments
The previous 112 (b) have been withdrawn. 
Applicant's arguments filed on 12/28/2020 have been fully considered but they are not persuasive. 
Assuming arguendo that the cloud serviced described in Brown can somehow be considered tasks, Brown does not describes that the cloud services are inserted into the catalog as tuples including a set of attributes of the cloud services. Brown is silent in this regard. Therefore, Brown doesn’t disclose or suggest the newly amended features if claim 1.
Moreover, the newly cited reference Purcell, is cited as purportedly describing a bidding process. Office action at p. 10. Specifically Purcell describes that cloud services may bid on workflows or parts of workflow, and that workflow engines assign workflow tasks based on those bids. Purcell at [0010]. However, Purcell does not describe that the workflows, or parts thereof, are represented as tuples including an ordered set of attributes for the cloud services to bid on. Purcell is silent in this regard. Therefore, Purcell doesn’t cure the deficiencies in Brown.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:

With respect to point i: Examiner respectfully disagree. As for Applicant arguments of assuming arguendo that service in Brown can somehow be considered task, Examiner would respectfully point out that the instant invention discloses task or software task is a software component executing a certain service logic i.e. piece of software code implementing certain rules or operations (published application [0063]). Therefore, task is in fact considered any software program including a service. Brown teaches cloud service catalog comprising cloud services, types, attributes, SLO/SLA, capacity limits, redundancy are collected, advertised and maintained ([0057] fig 4 110), which is equivalent to the claim elements of  , As for task cloud services are inserted into the catalog as tuples including a set of attributes of the cloud services. For the sake of moving the prosecution forward and without acquiescing to any characterization of the cited prior art, Examiner has cited Fellenstein teaching of request queue storing request for proposal RFP with job name, grid name, cost, performance, priority (fig 8 [0074]), which is equivalent to at least one task being represented as a tuple including a set of attributes of the task. In addition, Sherb ([0022]), Purcell ([0012] [0032]) also teaches similar limitations as tasks represented as tuple with attributes.
With respect to point ii: Examiner respectfully disagree. As explained with respect to point i.) above, besides Brown, Sherb and Fellenstien, Purcell also teaches similar concept as claimed of “task being represented as a tuple including a set of attributes of the task”. For example, Purcell teaches a system for handling business process flows in a cloud computing environment. Each business process workflow can include a set of interdependent tasks and for each task, the workflow server can also define an allocated cost per software service, and a time allocation per software service for completing the corresponding one of the tasks ([0012]), which is equivalent to tasks with attributes. In other examples, each workflow steps of the workflow and can have corresponding workflow step detail including acceptable operating parameters ([0032] [0049), which is also similar to the claimed elements of task with attributes.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Briscoe; Peter John et al. (US 8719832 B2) teaches capacity management of applications on server resources.
	Chan, Michele W.  et al. (US 20030069949 A1) teaches managing distributed network infrastructure services.
Farkas; Keith et al. (US 7996839 B2) teaches heterogeneous processor core systems for improved throughput.
Kimbrel; Tracy Jay et al. (US 6587865 B1) teaches locally made, globally coordinated resource allocation decisions based on information provided by the second-price auction model.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/           Primary Examiner, Art Unit 2195